                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                                  HAMMOND DIVISION


GILBERT H. VERA JR.,

                Plaintiff,

                v.                                          Case No. 2:17-cv-377-JVB-APR

NANCY A. BERRYHILL,
Acting Commissioner of
Social Security Administration,

                Defendant.

                                      OPINION AND ORDER

       Plaintiff Gilbert H. Vera Jr. seeks judicial review of the Social Security Commissioner’s

decision denying his disability benefits and asks this Court to remand the case. For the reasons

below, this Court remands the ALJ’s decision.



A.     Overview of the Case

       Plaintiff alleges that he became disabled on October 1, 2013. (R. at 252.) His date last

insured is June 30, 2015. (R. at 258.) He also applied for Supplemental Security Income benefits.

(R. at 252.) Plaintiff most recently worked at a grocery store. (R. at 266.) This may have counted

as substantial gainful activity, which would disqualify Plaintiff, but the Administrative Law

Judge (“ALJ”) gave Plaintiff the benefit of the doubt and found that it did not. (R. at 17.) The

ALJ found that Plaintiff suffered from severe impairments. (R. at 17.) However, the ALJ

concluded that he could perform jobs that existed in significant numbers. (R. at 26.) Therefore,

the ALJ denied benefits. (R. at 21.) This decision became final when the Appeals Council denied

Plaintiff’s request for review. (R. at 1.)



                                                 1
B.     Standard of Review

       This Court has authority to review the Commissioner’s decision under 42 U.S.C.

§ 405(g). The Court will ensure that the ALJ built an “accurate and logical bridge” from

evidence to conclusion. Thomas v. Colvin, 745 F.3d 802, 806 (7th Cir. 2014). This requires the

ALJ to “confront the [plaintiff’s] evidence” and “explain why it was rejected.” Thomas v. Colvin,

826 F.3d 953, 961 (7th Cir. 2016). The Court will uphold decisions that apply the correct legal

standard and are supported by substantial evidence. Briscoe ex rel. Taylor v. Barnhart, 425 F.3d

345, 351 (7th Cir. 2005). Evidence is substantial if “a reasonable mind might accept [it] as

adequate to support [the ALJ’s] conclusion.” Richardson v. Perales, 402 U.S. 389, 401 (1971).



C.     Disability Standard

       The Commissioner follows a five-step inquiry in evaluating claims for disability benefits

under the Social Security Act:

       (1) whether the claimant is currently employed; (2) whether the claimant has a
       severe impairment; (3) whether the claimant’s impairment is one that the
       Commissioner considers conclusively disabling; (4) if the claimant does not have
       a conclusively disabling impairment, whether he can perform his past relevant
       work; and (5) whether the claimant is capable of performing any work in the
       national economy.

Kastner v. Astrue, 697 F.3d 642, 646 (7th Cir. 2012).

       The claimant bears the burden of proof at every step except step five. Clifford v. Apfel,

227 F.3d 863, 868 (7th Cir. 2000).



D.     Analysis

       Plaintiff argues the ALJ ignored evidence of his hand limitations and failed to account for


                                                 2
his moderate concentration limitations. While the record might support the ALJ’s decision, the

ALJ did not adequately explain his conclusions; this Court must therefore remand.



(1)    The ALJ Must Address Evidence of Plaintiff’s Hand Limitations

       Plaintiff complains that the ALJ failed to incorporate a limitation to occasional hand use

in his Residual Functional Capacity (“RFC”). Had the ALJ done so, Plaintiff would be disabled.

(R. at 67–68.) The RFC “must incorporate all of the claimant’s limitations supported by the

medical evidence.” Yurt v. Colvin, 758 F.3d 850, 857 (7th Cir. 2014). This requires an ALJ to

“consider all relevant medical evidence.” Denton v. Astrue, 596 F.3d 419, 425 (7th Cir. 2010).

Additionally, while the ALJ need not discuss every page of the record, he must go beyond “the

evidence that favors his ultimate conclusion.” Garfield v. Schweiker, 732 F.2d 605, 609 (7th Cir.

1984). On that note, the ALJ cannot simply state that the plaintiff has no evidence. Myles v.

Astrue, 582 F.3d 672, 676–77 (7th Cir. 2009) (“The ALJ acknowledged these complaints, but his

analysis does not articulate his reasons for rejecting them, except to say there is no objective

medical evidence to support them.”). Lastly, even if the record could support the ALJ’s

conclusion, courts will remand if the ALJ appeared not to consider all the relevant evidence. Cf.

Spiva v. Astrue, 628 F.3d 346, 353 (7th Cir. 2010) (“Had [the ALJ] considered [the entire record]

carefully, she might well have reached a different conclusion.”).



(a)    The ALJ Properly Addressed the Pre-Surgery Evidence

       Plaintiff has had hand issues for over a decade, culminating in a pair of surgeries in 2015.

With respect to the pre-surgery period, the ALJ found that “the record is without evidence as to a

substantial diminishment of grip strength or dexterity/manipulative ability.” (R. at 22.) However,



                                                  3
the ALJ is incorrect. In March 2010, for instance, Plaintiff exhibited “abnormal grip strength . . .

with poor fine finger manipulative abilities” in his left hand. (R. at 538.) And later that year, he

demonstrated very weak grip strength in his left hand and “could not fully flex” two of his

fingers. (R. at 556.) These issues appeared to stem from a 2006 accident in which Plaintiff lost

fingers on his left hand, though they were successfully reattached. By 2014, the issue seemed to

have resolved itself: in an examination by Dr. Gupta, Plaintiff exhibited “[n]ormal grip strength .

. . bilaterally with good fine finger manipulative abilities,” a finding cited by the ALJ. (R. at 23,

999.) So, although the ALJ erroneously said the record was without evidence, he adequately

addressed the pre-surgery evidence.

       After his visit with Dr. Gupta, Plaintiff began complaining of hand pain. (R. at 1392.)

Two months later, he was diagnosed with Carpal Tunnel syndrome (“CTS”). (R. at 1382.) The

ALJ referenced this “indicia of symptom magnifications” but noted that these complaints were

often accompanied by unremarkable findings and requests for narcotics. (R. at 22–23.) In one

examination cited by the ALJ, Plaintiff’s extremities were “normal,” yet the doctor noted that

“Patient is requesting muscle relaxers.” (R. at 1565–66.) Almost a month later, Plaintiff again

complained of finger pain, but while an examination of his extremities was again “normal,”

Plaintiff requested “a higher dose of Norco.” (R. at 1563–64.) Dr. Johnson, whose opinion the

ALJ gave “significant weight,” even noted “[p]ossible drug seeking behavior.” (R. at 103.)

Specifically, Dr. Johnson referenced a visit in May 2014, in which Plaintiff angrily walked out of

a hospital because the doctors would not give him the medication he wanted. (R. at 1042.) Again,

notwithstanding the ALJ’s mistaken finding of no evidence, the ALJ did address the evidence.



(b)    The ALJ Must Discuss the Post-Surgery Evidence



                                                  4
       Yet, evidence favorable to Plaintiff went unaddressed. Plaintiff eventually underwent

elective surgery for her CTS. Two operations were performed - one on each hand - and both

were “[s]uccessfil, uneventful surger[ies].” (R. at 1643, 1647.) The ALJ noted that, after the

surgery, “there is little if any evidence of upper extremity difficulties.” (R. at 25.) Granted, the

only post-surgery objective evidence this Court could find was a single notation of “[n]umbness

in both hands.” (R. at 1550.) And an ALJ can consider lack of medical evidence as a factor.

Capman v. Colvin, 617 Fed. Appx. 575, 580 (7th Cir. 2015). But Plaintiff testified that he still

has symptoms “[a]ll the time.” (R. at 52–53.) For instance, Plaintiff testified that his hands “got a

little bit worse” since the surgery and that he can only grip a cell phone for ten minutes before

his “hands start cramping up and start hurting.” (R. at 54, 62.) He also mentioned that his

surgeon “had a hard time getting in there.” (R. at 54.) On the other hand, the surgery notes do not

reflect any problem of this sort. (R. at 1646, 1649.)

       The ALJ need not blindly accept Plaintiff’s testimony. Sarchet v. Chater, 78 F.3d 305,

307 (7th Cir. 1996). At the same time, the ALJ cannot simply ignore it. Cf. Bell v. Colvin, 2015

U.S. Dist. LEXIS 50329, *22 (S.D. Ill., Apr. 16, 2015) (“The ALJ said that there was no

evidence to support Dr. Graham's limitation in the use of plaintiff's right hand, but she testified

that she . . . ha[d] right hand symptoms . . . .”). And since the ALJ never referenced Plaintiff’s

post-surgery testimony, this Court cannot tell whether the ALJ discounted it or missed it entirely.

This requires remand. Cf. Arnett, 576 F.3d at 592 (“Without any discussion of Arnett’s dementia,

this court has no idea what the ALJ thought about this evidence.”).

       On another note, Plaintiff initially complained that the ALJ failed to find any hand

limitations at all. (Pl.’s Br. at 20.) The Commissioner argued that this was a mere scrivener’s

error and that the ALJ clearly meant to include a limitation to “frequent . . . bilateral handling



                                                   5
and fingering.” (Def.’s Resp. at 12.) The Commissioner is probably correct, but the decision fails

to build an accurate and logical bridge to that conclusion, given Plaintiff’s uncontested testimony

that his hands have gotten worse since the surgery. And Plaintiff would be disabled if limited to

just occasional hand use. (R. at 67–68.) Thus, this Court must remand so the ALJ can analyze

Plaintiff’s testimony of his post-surgery hand issues.



(2)    The ALJ Must Explain Why He Altered Dr. Johnson’s Translation

       Plaintiff additionally complains that the ALJ failed to incorporate his moderate

limitations in concentration, persistence, or pace. At step two, the ALJ found that Plaintiff had

“moderate difficulties” in those areas (“concentration issues”). (R. at 19.) Yet, the ALJ did not

include concentration issues in Plaintiff’s RFC, instead relying on a limitation to “work that

involves only simple, routine, and repetitive tasks,” with “no interaction with the public” and

only “occasional interaction with coworkers and supervisors.” (R. at 20.) The Seventh Circuit

usually rejects such translations. See e.g. O’Connor-Spinner v. Astrue, 627 F.3d 614, 620 (7th

Cir. 2010) (“The ability to stick with a given task over a sustained period is not the same as the

ability to learn how to do tasks of a given complexity.”). On the other hand, if a doctor makes the

translation and the ALJ simply quotes it, courts are more forgiving. Cf. Johansen v. Barhnart,

314 F.3d 283, 288 (7th Cir. 2002) (affirming where the ALJ adopted a doctor’s translation of

concentration issues into a restriction to “repetitive, low-stress work”).

       Recently, this Court examined whether this exception still applies, holding that, although

the Seventh Circuit seems inclined to distinguish Johansen whenever possible, it remains good

law. See Green v. Berryhill, 2019 U.S. Dist. LEXIS 51521, *11 (N.D. Ind., Mar. 27, 2019).

There, this Court remanded because, although the ALJ pointed to an adequate translation, he



                                                  6
only partially adopted it without explaining why. Id. at *12. Here, Dr. Johnson translated

Plaintiff’s concentration issues into a limitation to “simple to mildly complex instructions” and

“superficial, casual interactions with others,” while at the same time finding that “within these

parameters . . . [Plaintiff] is able to sustain attention and concentration skills to carry out work

like tasks with reasonable pace and persistence.” Id. However, the ALJ changed “superficial,

casual interactions with others” into limitations to occasional interactions. Id. This requires

further development, because the former discusses quality of interaction, while the latter involves

quantity. Wartak v. Colvin, 2016 U.S. Dist. LEXIS 29237, *18 (N.D. Ind., Mar. 8, 2016). On

remand, the ALJ must either adopt Dr. Johnson’s qualitative interaction limitation or adequately

explain why he did not. Cf. Eveland v. Berryhill, 2017 U.S. Dist. LEXIS 133667, *14 (N.D. Ind.,

Aug. 22, 2017) (“The ALJ can either incorporate Dr. Johnson's limitation to 'superficial

interaction' . . . or explain why he rejects the limitation in favor of 'occasional interaction' . . . .”).



E.      Conclusion

        The ALJ failed to account for Plaintiff’s post-surgery hand-limitation evidence and did

not properly adopt Dr. Johnson’s translation of Plaintiff’s concentration issues. Accordingly, this

Court remands the ALJ’s decision.



        SO ORDERED on May 28, 2019.



                                                 S/ Joseph S. Van Bokkelen
                                                JOSEPH S. VAN BOKKELEN
                                                UNITED STATES DISTRICT JUDGE




                                                     7
